Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following final office action is in response to the applicant’s amendment filed on March 22, 2021.
Applicant’s amendments to claims 1 and 3-14 as well as the addition of new claims 15-20 has been acknowledged.
Applicant’s amendments to the drawings have been considered and are persuasive, therefore the drawing objection has been withdrawn.
Applicant’s amendment to the specification regarding the specification objections has been considered and is persuasive, therefore the specification objection has been withdrawn.
Applicant’s amendment to claim 10 regarding the informalities has been considered and is persuasive therefore the claim objection has been withdrawn.
Applicant’s amendments to claims 1, 3, 4, 6, 10, and 14 regarding the 35 U.S.C. 112(f) interpretation has been considered and is persuasive therefore the 35 U.S.C. 112(f) claim interpretation has been withdrawn.
Applicant’s amendment to claims 8 and 9 regarding the 35 USC § 112(b) rejections have been considered and are persuasive therefore the 35 USC § 112(b) rejections have been withdrawn.
Applicant’s amendment to claims 8 and 9 regarding the 35 USC § 101 rejections have been considered and are persuasive therefore the 35 USC § 101 rejections of claims 8 and 9 have been withdrawn.

Applicant’s amendments to claims 1-13 have been considered and a new grounds of rejection has been made under 35 USC § 103 in light of the amendments.
Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to Japanese Patent Application Numbers JP2018-104934 filed on May 31, 2018 and JP2017-157162 filed on August 16, 2017 are acknowledged. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign applications must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 15, 2021 and June 2, 2021 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea in the form of a mathematical calculation without significantly more.
Claim 1 recites “A biological analysis device comprising: a first sensor that detects pulse pressure; a second sensor that detects an average blood pressure: and a controller that is configured 
The limitations of calculating a pulse pressure index related to a pulse pressure of a biological body; calculating an average blood pressure index related to an average blood pressure of the biological body; calculating a systolic blood pressure and a diastolic blood pressure in accordance with the pulse pressure index and the average blood pressure index; the pulse pressure index and the average blood pressure index is calculated in accordance with a blood flow index which is calculated from an intensity spectrum related to a frequency of light reflected and received from an inside of the biological body through radiation of a laser beam and is related to a blood flow of the biological body, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and/or read on writing via hand, pen and paper. Nothing in the claim elements preclude the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim does not recite any additional elements to perform the steps of the limitations. The steps of calculating a pulse pressure index related to a pulse pressure of a biological body; calculating an average blood pressure 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A, the claim as a whole merely describes the calculation of data based on a light intensity reflected from the body. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Claims 2-12 and 15-20 that depend directly or indirectly from claim 1 are rejected due to said dependency, not remedying the non-statutory deficiencies.
Claim 13 recites “A biological analysis method comprising: calculating a pulse pressure index related to a pulse pressure of a biological body detected by a first sensor; calculating an average blood pressure index related to an average blood pressure of the biological body detected by a second sensor; and calculating a systolic blood pressure and a diastolic blood pressure in accordance with the pulse pressure index and the average blood pressure index, wherein the pulse pressure index and the average blood pressure index 4s-are calculated in accordance with a blood flow index which is calculated from an intensity spectrum related to a frequency of light reflected and received from an inside of the biological body through radiation of a laser beam and is related to a blood flow of the biological body; wherein the steps of calculating are performed by a controller.”

This judicial exception is not integrated into a practical application because the claim does not recite any additional elements to perform the steps of the limitations. The steps of calculating a pulse pressure index related to a pulse pressure of a biological body; calculating an average blood pressure index related to an average blood pressure of the biological body; calculating a systolic blood pressure and a diastolic blood pressure in accordance with the pulse pressure index and the average blood pressure index; at least one of the pulse pressure index and the average blood pressure index is calculated in accordance with a blood flow index which is calculated from an intensity spectrum related to a frequency of light reflected and received from an inside of the biological body through radiation of a laser beam amount to information data gathering and preforming calculations using the gathered information. Therefore, with no additional elements the claim does not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.

Claim 14 recites “A non-transitory computer readable storage medium that includes control logic that causes a controller to:  calculate a pulse pressure index related to a pulse pressure of a biological body detected by a first sensor; calculate an average blood pressure index related to an average blood pressure of the biological body detected by a second sensor; and calculate a systolic blood pressure and a diastolic blood pressure in accordance with the pulse pressure index and the average blood pressure index, wherein the pulse pressure index and the average blood pressure index 4s-are calculated in accordance with a blood flow index which is calculated from an intensity spectrum related to a frequency of light reflected and received from an inside of the biological body through radiation of a laser beam and is related to a blood flow of the biological body.”
The limitations of calculating a pulse pressure index related to a pulse pressure of a biological body; calculating an average blood pressure index related to an average blood pressure of the biological body; calculating a systolic blood pressure and a diastolic blood pressure in accordance with the pulse pressure index and the average blood pressure index; the pulse pressure index and the average blood pressure index is calculated in accordance with a blood flow index which is calculated from an intensity spectrum related to a frequency of light reflected and received from an inside of the biological body through radiation of a laser beam and is related to a blood flow of the biological body, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and/or read on writing via hand, pen and paper. Nothing in the claim elements preclude the steps from practically being performed in the mind. If a claim 
This judicial exception is not integrated into a practical application because the claim does not recite any additional elements to perform the steps of the limitations. The steps of calculating a pulse pressure index related to a pulse pressure of a biological body; calculating an average blood pressure index related to an average blood pressure of the biological body; calculating a systolic blood pressure and a diastolic blood pressure in accordance with the pulse pressure index and the average blood pressure index; at least one of the pulse pressure index and the average blood pressure index is calculated in accordance with a blood flow index which is calculated from an intensity spectrum related to a frequency of light reflected and received from an inside of the biological body through radiation of a laser beam amount to information data gathering and preforming calculations using the gathered information. Therefore, with no additional elements the claim does not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A, the claim as a whole merely describes the calculation of data based on a light intensity reflected from the body. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. (US 20160174854A) and further in view of Maierhofer et al. (US 20200276380 A1), Nakajima et al. (US20190090818), and Sumioka et al. (JP 2016150065 A).
Regarding Claim 1, Nishida et al. hereinafter Nishida discloses A biological analysis device comprising (Abstract – “A blood pressure measurement device”, blood pressure is a biological measurement therefore it is a biological analysis device): 
A controller that is configured to (processing unit (200)): 
calculate a pulse pressure index related to the pulse pressure of a biological body detected by the […] sensor (Fig. 4 – the device contains a volume pulse wave detection unit, Fig.3 shows an example of a volume pulse wave, it is interpreted by the examiner the amplitudes (P1 and P2) are equivalent to the pulse pressure values, Para [0042] – “The blood vessel is irradiated with measurement light from the light emitting unit 42, and a volume pulse wave is detected based on a change in the amount of light received by the light receiving unit 44 at that time.”); 
calculate an […] blood pressure index related to an […] blood pressure of the biological body (Fig.4 – 212) detected by the second sensor (Para [0056] – “The blood pressure calculation unit 212 calculates blood pressure Pr according to Expression (2) using the blood flow Q calculated by the blood flow calculation unit 206 and the peripheral blood vessel resistance R calculated by the blood vessel resistance calculation unit 210”, Para [0053] – “The blood flow calculation unit 206 calculates the blood flow Q based on the light-receiving result from the light receiving unit 44.”, therefore the blood pressure calculation is related to the detected signal from the light receiving unit [sensor]); and 
wherein […] and the average blood pressure index is calculated in accordance with a blood flow index (Para [0039] – “PR =Q×R” where Q represents the blood flow) which is calculated from an intensity spectrum related to a frequency of light reflected and received from an inside of the biological body through radiation of a laser beam and is related to a blood flow of the biological body (Para [0040] – “The blood flow Q is calculated using a laser Doppler method. Specifically, a power spectrum (frequency spectrum) P(f) is calculated by performing a frequency analysis process such as fast Fourier transform (FFT) on a light-receiving signal (signal representing a change in the amount of received light over time) 44. The blood flow Q is obtained using Expression (3) hereinbelow based on the calculated power spectrum P(f)”, Para [0035] – “The light emitting unit 42 irradiates the subject 2, which is a living body, with measurement light. For example, the light emitting unit 42 is realized by a laser beam source that irradiates (emits) a laser beam with a predetermined short wavelength.”).
Conversely Nishida does not teach a first sensor that detects pulse pressure;
A second sensor that detects an average blood pressure: and
 the calculation of an average blood pressure index related to an average blood pressure of the biological body;
calculate a systolic blood pressure and a diastolic blood pressure in accordance with the pulse pressure index and the average blood pressure index, 
wherein the pulse pressure index is calculated in accordance with a blood flow index
However Maierhofer et al. hereinafter Maierhofer discloses a first sensor that detects pulse pressure (Para [0063] – “the device 1 comprises a sensor 22 to measure a pulse pressure curve progression of the patient which is suitable to determine CO, e.g. by a cuff on the upper arm. The sensor is connected to the control and evaluation unit 18 in a manner not shown in the Figure”);
A second sensor that detects an […] blood pressure (Para [0009] – “In an embodiment, the blood treatment device furthermore has a blood pressure sensor”): and
Nishida and Maierhofer are both analogous arts considering they are both in the field of detecting blood related measurements.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishida to incorporate the sensors of Maierhofer to achieve the same results. One would have motivation to combine because it “allows a simple and reliable measurement of the blood flow in the vessel access” (Para [0006])
an average blood pressure index related to an average blood pressure of the biological body;
calculate a systolic blood pressure and a diastolic blood pressure in accordance with the pulse pressure index and the average blood pressure index, 
wherein the pulse pressure index is calculated in accordance with a blood flow index
However Nakajima et al. hereinafter Nakajima discloses the calculation of an average blood pressure index related to an average blood pressure of the biological body (Para [0002] – “Patent Document 2 (JP 2005-532111A), meanwhile, discloses measuring a blood pressure waveform using a wristwatch-type blood pressure monitor, calculating a mean arterial pressure”, Fig.6, Para [0079]-[0080] – “The following provides representative examples of information that can be obtained from the blood pressure waveform. Note that tx and BPx represent the time and blood pressure, respectively, of a characteristic point Fx. pulse wave interval (heartbeat period) TA=t6−t1”, Para [0088] – “mean blood pressure MAP=area of blood pressure waveform from t1 to t6/heartbeat period TA”); 
calculate a systolic blood pressure and a diastolic blood pressure in accordance with the pulse pressure index and the average blood pressure index (Fig.6, Para [0079] – “the indicator extraction unit 50 can obtain a variety of information (values, feature amounts, indicators, and the like) from the blood pressure waveform of a single heartbeat. The following provides representative examples of information that can be obtained from the blood pressure waveform”, Para [0086]-[0091] – “maximum blood pressure (systolic blood pressure) SBP=BP2, minimum blood pressure (diastolic blood pressure) DBP=BP1, mean blood pressure MAP=area of blood pressure waveform from t1 to t6/heartbeat period TA, systolic mean blood pressure=area of blood pressure waveform from t1 to t4/systole TS, diastolic mean blood pressure=area of blood pressure waveform from t4 to t6/diastole TD, pulse pressure PP=maximum blood pressure SBP−minimum blood pressure DBP”)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishida to incorporate the average blood pressure as well as the systolic and diastolic blood pressure of Nakajima to achieve the same results. One would have motivation to combine because blood pressure can fluctuate for reasons not related to a health concern therefore providing an average blood pressure along with the systolic and diastolic blood pressure gives a better indication of blood pressure.
Conversely Nishida, Maierhofer and Nakajima do not teach wherein pulse pressure index is calculated in accordance with a blood flow index
However Sumioka et al. hereinafter Sunioka discloses wherein pulse pressure index is calculated in accordance with a blood flow index (Pg. 5 Para. 3 – “The following Bramwell-Hill formula is known as a formula related to pulse pressure. In the following equation, ΔP is the pulse pressure, ρ is the blood density, PWV is the pulse wave velocity, D is the inner diameter of the artery, and ΔD is the amount of change”, pulse wave velocity is related to the blood flow therefore the pulse pressure index is calculated in accordance with a blood flow index)
Nishida and Sumioka are both analogous arts considering they are both in the field of blood flow calculations.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishida to incorporate pulse pressure index in accordance with blood flow of Sumioka to achieve the same results. One would have motivation to combine because “the pulse pressure ΔP is used as an index of arteriosclerosis occurring in a thick blood vessel” (Pg. 2 Description Para. 5) therefore an accurate diagnosis can be provided by calculating the pulse pressure.
Regarding Claim 2, Nishida, Maierhofer, Nakajima, and Sumioka disclose all the elements of the claimed invention as cited in claim 1.
Nishida further discloses wherein the blood flow index is calculated by integrating a product of intensity of each frequency in the intensity spectrum and the frequency within a predetermined frequency range (Para [0040]-[0041] – “The blood flow Q is calculated using a laser Doppler method. Specifically, a power spectrum (frequency spectrum) P(f) is calculated by performing a frequency analysis process such as fast Fourier transform (FFT) on a light-receiving signal (signal representing a change in the amount of received light over time) from the light receiving unit 44. The blood flow Q is obtained using Expression (3) hereinbelow based on the calculated power spectrum P(f).                         
                            Q
                            =
                            
                                
                                    K
                                
                                
                                    Q
                                
                            
                            
                                
                                    
                                        
                                            ∫
                                            
                                                
                                                    
                                                        f
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        f
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                        
                                        
                                            f
                                            *
                                            P
                                            
                                                
                                                    f
                                                
                                            
                                            d
                                            f
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    I
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                        
                    ., In Expression (3), “KQ” represents a predetermined constant, “f1 and f2” represent the cutoff frequencies of a bandpass filter, and “<I2>” represents the mean square of the intensity of received light.”)
Regarding Claim 3, Nishida, Maierhofer, Nakajima, and Sumioka disclose all the elements of the claimed invention as cited in claim 1.
Nishida further discloses wherein the controller is configured to calculate the pulse pressure index (processing unit (200), Fig. 4 – the device contains a volume pulse wave detection unit, the pulse wave detection unit being part of the processing unit therefore the controller is configured to calculate, Fig.3 shows an example of a volume pulse wave, it is interpreted by the examiner the amplitudes (P1 and P2) are equivalent to the pulse pressure values) in accordance with a blood mass integration value obtained by integrating a blood mass index related to a blood mass of the biological body during an integration period and a blood flow integration value obtained by integrating the blood flow index during the integration period (Para [0042] – “The peripheral blood vessel resistance R is calculated using a volume pulse wave. Specifically, the blood vessel repeatedly constricts and expands due to a heartbeat, and the blood flow in the blood vessel changes in response thereto. That is, when a site in 
Regarding Claim 4, Nishida, Maierhofer, Nakajima, and Sumioka disclose all the elements of the claimed invention as cited in claim 1.
Nishida further discloses wherein the controller is configured to calculate the […] blood pressure index in accordance with a blood vessel diameter index related to a blood vessel diameter of the biological body and the blood flow index (processing unit (200) which contains the blood pressure calculation unit, Para [0039] – “As illustrated by Expression (2) hereinbelow, blood pressure Pr is represented by the product of a blood flow Q and peripheral blood vessel resistance R. PR=Q×R.” The blood vessel resistance is inversely proportional to the diameter of the blood vessel therefore the blood pressure is calculated in accordance with the blood flow index and the blood vessel diameter index”)
Conversely Nishida does not teach the blood pressure calculation unit calculates an average blood pressure index related to an average blood pressure of a biological body.
However Nakajima discloses the blood pressure calculation unit calculates an average blood pressure index related to an average blood pressure of a biological body (Para [0002] – “Patent 1 to t6/heartbeat period TA”).
Nishida and Nakajima are both analogous arts considering they are both in the field of wrist worn biological analysis devices.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishida to incorporate the average blood pressure calculation of Nakajima to achieve the same results. One would have motivation to combine because blood pressure can fluctuate for reasons not related to a health concern therefore providing an average blood pressure gives a better indication of blood pressure.
Regarding claim 5, Nishida, Maierhofer, Nakajima, and Sumioka disclose all the elements of the claimed invention as cited in claim 1.
Nishida further discloses wherein the biological analysis device is configured to be worn on an upper arm or a wrist of a biological body (Para [0032] – “FIG. 1 is an exterior view illustrating an example of the entire configuration of a blood pressure measurement device 10 in an embodiment. The blood pressure measurement device 10 is an electronic device that non-invasively measures the blood pressure of a subject 2 using light. As illustrated in FIG. 1, the blood pressure measurement device 10 is a wrist-watch type of blood pressure measurement device, and is configured to include a body case 12, and a fixing band 14 that is a band portion having a hook-and-loop fastener to mount and fix the body case 12 to a measurement site such as the wrist, the arm, or the like of the subject 2.”, blood pressure .
Regarding Claim 10, Nishida, Maierhofer, Nakajima, and Sumioka disclose all the elements of the claimed invention as cited in claim 1.
Nishida further discloses a detection device that includes a laser configured to radiate a laser beam to the biological body (Fig.1 – 42) and a receiver configured to receive the laser beam reflected (Fig.1 – 44) from an inside of the biological body (Para [0035] – “the light emitting unit 42 is realized by a laser beam source that irradiates (emits) a laser beam with a predetermined short wavelength. In the embodiment, a living body is preferably irradiated with a laser beam having a near-infrared bandwidth which has skin transmittance. The light receiving unit 44 receives transmitted light, representing measurement light which transmits through the tissues in a living body, or light reflected by the tissues in the living body”, therefore the light emitting and detecting units are emitting and detecting laser light),
wherein the controller is configured to calculate the pulse pressure index (processing unit (200), Fig. 4 – the device contains a volume pulse wave detection unit, Fig.3 shows an example of a volume pulse wave, it is interpreted by the examiner the amplitudes (P1 and P2) are equivalent to the pulse pressure values)  using a detection signal indicating a light reception level by the light-receiving unit of the detection device (Para [0008] – “a light receiving unit configured to receive light reflected in or transmitted through the living body; and a computational unit configured to calculate a blood flow and a volume pulse wave based on a light-receiving result from the light receiving unit”), and
wherein controller is configured to calculate the […] blood pressure index (Fig.4 – 212) using a detection signal indicating a light reception level by the light-receiving unit of the detection device (Para [0008] – “a computational unit configured to calculate a blood flow and a volume pulse wave based on a 
Conversely Nishida does not teach the blood pressure calculation unit calculates an average blood pressure index.
However Nakajima discloses the blood pressure calculation unit calculates an average blood pressure index (Para [0002] – “Patent Document 2 (JP 2005-532111A), meanwhile, discloses measuring a blood pressure waveform using a wristwatch-type blood pressure monitor, calculating a mean arterial pressure”, Fig.6, Para [0079]-[0080] – “The following provides representative examples of information that can be obtained from the blood pressure waveform. Note that tx and BPx represent the time and blood pressure, respectively, of a characteristic point Fx. pulse wave interval (heartbeat period) TA=t6−t1”, Para [0088] – “mean blood pressure MAP=area of blood pressure waveform from t1 to t6/heartbeat period TA”).
Nishida and Nakajima are both analogous arts considering they are both in the field of wrist worn biological analysis devices.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishida to incorporate the average blood pressure calculation of Nakajima to achieve the same results. One would have motivation to combine because blood pressure can fluctuate for reasons not related to a health concern therefore providing an average blood pressure gives a better indication of blood pressure.
Regarding Claim 13, Nishida discloses A biological analysis method comprising: (Para [0009] – “As another aspect of the invention, the aspect of the invention maybe configured as a blood pressure measurement method”, blood pressure is a biological measurement therefore it is a biological analysis method): 
calculating a pulse pressure index related to a pulse pressure of a biological body (Fig. 4 – the device contains a volume pulse wave detection unit, Fig.3 shows an example of a volume pulse wave, it is interpreted by the examiner the amplitudes (P1 and P2) are equivalent to the pulse pressure values); 
calculating an […] blood pressure index related to an […] blood pressure of the biological body (Fig.4 – 212); and 
wherein […] and the average blood pressure index is calculated in accordance with a blood flow index (Para [0039] – “PR =Q×R” where Q represents the blood flow) which is calculated from an intensity spectrum related to a frequency of light reflected and received from an inside of the biological body through radiation of a laser beam and is related to a blood flow of the biological body (Para [0040] – “The blood flow Q is calculated using a laser Doppler method. Specifically, a power spectrum (frequency spectrum) P(f) is calculated by performing a frequency analysis process such as fast Fourier transform (FFT) on a light-receiving signal (signal representing a change in the amount of received light over time) from the light receiving unit 44. The blood flow Q is obtained using Expression (3) hereinbelow based on the calculated power spectrum P(f)”, Para [0035] – “The light emitting unit 42 irradiates the subject 2, which is a living body, with measurement light. For example, the light emitting unit 42 is realized by a laser beam source that irradiates (emits) a laser beam with a predetermined short wavelength.”);
wherein the steps of calculating are performed by a controller (processing unit (200) contains the detection and calculation units).
Conversely Nishida does not teach a pulse pressure index detected by a first sensor
a […] blood pressure index detected by a second sensor
calculating an average blood pressure index related to an average blood pressure of the biological body;
calculating a systolic blood pressure and a diastolic blood pressure in accordance with the pulse pressure index and the average blood pressure index,
wherein the pulse pressure index is calculated in accordance with a blood flow index
However Maierhofer et al. hereinafter Maierhofer discloses a pulse pressure index detected by a first sensor (Para [0063] – “Finally, the device 1 comprises a sensor 22 to measure a pulse pressure curve progression of the patient which is suitable to determine CO, e.g. by a cuff on the upper arm. The sensor is connected to the control and evaluation unit 18 in a manner not shown in the Figure”);
a […] blood pressure index detected by a second sensor (Para [0009] – “In an embodiment, the blood treatment device furthermore has a blood pressure sensor”): and
Nishida and Maierhofer are both analogous arts considering they are both in the field of detecting blood related measurements.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishida to incorporate the sensors of Maierhofer to achieve the same results. One would have motivation to combine because it “allows a simple and reliable measurement of the blood flow in the vessel access” (Para [0006])
Conversely Nishida and Maierhofer do not teach calculating an average blood pressure index related to an average blood pressure of the biological body;
calculating a systolic blood pressure and a diastolic blood pressure in accordance with the pulse pressure index and the average blood pressure index,
wherein the pulse pressure index is calculated in accordance with a blood flow index
However Nakajima et al. hereinafter Nakajima discloses calculating an average blood pressure index related to an average blood pressure of the biological body (Para [0002] – “Patent Document 2 (JP 2005-532111A), meanwhile, discloses measuring a blood pressure waveform using a wristwatch-type blood pressure monitor, calculating a mean arterial pressure”, Fig.6, Para [0079]-[0080] – “The following provides representative examples of information that can be obtained from the blood pressure waveform. Note that tx and BPx represent the time and blood pressure, respectively, of a characteristic 1 to t6/heartbeat period TA”);
calculating a systolic blood pressure and a diastolic blood pressure in accordance with the pulse pressure index and the average blood pressure index (Fig.6, Para [0079] – “the indicator extraction unit 50 can obtain a variety of information (values, feature amounts, indicators, and the like) from the blood pressure waveform of a single heartbeat. The following provides representative examples of information that can be obtained from the blood pressure waveform”, Para [0086]-[0091] – “maximum blood pressure (systolic blood pressure) SBP=BP2, minimum blood pressure (diastolic blood pressure) DBP=BP1, mean blood pressure MAP=area of blood pressure waveform from t1 to t6/heartbeat period TA, systolic mean blood pressure=area of blood pressure waveform from t1 to t4/systole TS, diastolic mean blood pressure=area of blood pressure waveform from t4 to t6/diastole TD, pulse pressure PP=maximum blood pressure SBP−minimum blood pressure DBP”)
Nishida and Nakajima are both analogous arts considering they are both in the field of wrist worn biological analysis devices.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishida to incorporate the average blood pressure as well as the systolic and diastolic blood pressure of Nakajima to achieve the same results. One would have motivation to combine because blood pressure can fluctuate for reasons not related to a health concern therefore providing an average blood pressure along with the systolic and diastolic blood pressure gives a better indication of blood pressure. 
Conversely Nishida, Maierhofer, and Nakajima do not teach wherein the pulse pressure index is calculated in accordance with a blood flow index
However Sumioka et al. hereinafter Sunioka discloses wherein pulse pressure index is calculated in accordance with a blood flow index (Pg. 5 Para. 3 – “The following Bramwell-Hill formula is known as a 
Nishida and Sumioka are both analogous arts considering they are both in the field of blood flow calculations.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishida to incorporate pulse pressure index in accordance with blood flow of Sumioka to achieve the same results. One would have motivation to combine because “the pulse pressure ΔP is used as an index of arteriosclerosis occurring in a thick blood vessel” (Pg. 2 Description Para. 5) therefore an accurate diagnosis can be provided by calculating the pulse pressure.
Regarding Claim 14, Nishida discloses A non-transitory computer readable storage medium that includes control logic that causes a controller to (Para [0051] – “The processing unit 200 is realized by electronic components such as microprocessors, for example, a CPU and a graphics processing unit (GPU), an application specific integrated circuit (ASIC), a field-programmable gate array (FPGA), and an IC memory. The processing unit 200 controls the operation of the blood pressure measurement device 10 by executing various computational processes based on a predetermined program, data, an operation signal from the operation unit 110, and the like.”):
calculate a pulse pressure index related to a pulse pressure of a biological body (Fig. 4 – the device contains a volume pulse wave detection unit, Fig.3 shows an example of a volume pulse wave, it is interpreted by the examiner the amplitudes (P1 and P2) are equivalent to the pulse pressure values); 
calculate an […] blood pressure index related to an […] blood pressure of the biological body (Fig.4 – 212); and 
wherein and the average blood pressure index is calculated in accordance with a blood flow index (Para [0039] – “PR =Q×R” where Q represents the blood flow) which is calculated from an intensity spectrum related to a frequency of light reflected and received from an inside of the biological body through radiation of a laser beam and is related to a blood flow of the biological body (Para [0040] – “The blood flow Q is calculated using a laser Doppler method. Specifically, a power spectrum (frequency spectrum) P(f) is calculated by performing a frequency analysis process such as fast Fourier transform (FFT) on a light-receiving signal (signal representing a change in the amount of received light over time) from the light receiving unit 44. The blood flow Q is obtained using Expression (3) hereinbelow based on the calculated power spectrum P(f)”, Para [0035] – “The light emitting unit 42 irradiates the subject 2, which is a living body, with measurement light. For example, the light emitting unit 42 is realized by a laser beam source that irradiates (emits) a laser beam with a predetermined short wavelength.”).
Conversely Nishida does not teach a pulse pressure index detected by a first sensor
a […] blood pressure index detected by a second sensor
calculate an average blood pressure index related to an average blood pressure of the biological body;
calculate a systolic blood pressure and a diastolic blood pressure in accordance with the pulse pressure index and the average blood pressure index,
wherein the pulse pressure index is calculated in accordance with a blood flow index
However Maierhofer et al. hereinafter Maierhofer discloses a pulse pressure index detected by a first sensor (Para [0063] – “Finally, the device 1 comprises a sensor 22 to measure a pulse pressure curve progression of the patient which is suitable to determine CO, e.g. by a cuff on the upper arm. The sensor is connected to the control and evaluation unit 18 in a manner not shown in the Figure”);
a […] blood pressure index detected by a second sensor (Para [0009] – “In an embodiment, the blood treatment device furthermore has a blood pressure sensor”): and

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishida to incorporate the sensors of Maierhofer to achieve the same results. One would have motivation to combine because it “allows a simple and reliable measurement of the blood flow in the vessel access” (Para [0006])
Conversely Nishida and Maierhofer do not teach calculate an average blood pressure index related to an average blood pressure of the biological body;
calculate a systolic blood pressure and a diastolic blood pressure in accordance with the pulse pressure index and the average blood pressure index,
wherein the pulse pressure index is calculated in accordance with a blood flow index
However Nakajima et al. hereinafter Nakajima discloses calculate an average blood pressure index related to an average blood pressure of the biological body (Para [0002] – “Patent Document 2 (JP 2005-532111A), meanwhile, discloses measuring a blood pressure waveform using a wristwatch-type blood pressure monitor, calculating a mean arterial pressure”, Fig.6, Para [0079]-[0080] – “The following provides representative examples of information that can be obtained from the blood pressure waveform. Note that tx and BPx represent the time and blood pressure, respectively, of a characteristic point Fx. pulse wave interval (heartbeat period) TA=t6−t1”, Para [0088] – “mean blood pressure MAP=area of blood pressure waveform from t1 to t6/heartbeat period TA”);
calculate a systolic blood pressure and a diastolic blood pressure in accordance with the pulse pressure index and the average blood pressure index (Fig.6, Para [0079] – “the indicator extraction unit 50 can obtain a variety of information (values, feature amounts, indicators, and the like) from the blood pressure waveform of a single heartbeat. The following provides representative examples of information that can be obtained from the blood pressure waveform”, Para [0086]-[0091] – “maximum blood 
Nishida and Nakajima are both analogous arts considering they are both in the field of wrist worn biological analysis devices.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishida to incorporate the average blood pressure as well as the systolic and diastolic blood pressure of Nakajima to achieve the same results. One would have motivation to combine because blood pressure can fluctuate for reasons not related to a health concern therefore providing an average blood pressure along with the systolic and diastolic blood pressure gives a better indication of blood pressure. 
Conversely Nishida, Maierhofer, and Nakajima do not teach wherein the pulse pressure index is calculated in accordance with a blood flow index
However Sumioka et al. hereinafter Sunioka discloses wherein pulse pressure index is calculated in accordance with a blood flow index (Pg. 5 Para. 3 – “The following Bramwell-Hill formula is known as a formula related to pulse pressure. In the following equation, ΔP is the pulse pressure, ρ is the blood density, PWV is the pulse wave velocity, D is the inner diameter of the artery, and ΔD is the amount of change”, pulse wave velocity is related to the blood flow therefore the pulse pressure index is calculated in accordance with a blood flow index)
Nishida and Sumioka are both analogous arts considering they are both in the field of blood flow calculations.
.
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. (US 20160174854), in view of Maierhofer et al. (US 20200276380 A1), Nakajima et al. (US20190090818), Sumioka et al. (JP 2016150065 A) and further in view of Mestha et al. (US 20150018693).
Regarding Claim 6, Nishida, Maierhofer, Nakajima, and Sumioka disclose all the elements of the claimed invention as cited in claim 1.
Nishida further discloses a laser configured to radiate a laser beam and a receiver configured to receive the laser beam (Para [0035] – “the light emitting unit 42 is realized by a laser beam source that irradiates (emits) a laser beam with a predetermined short wavelength. In the embodiment, a living body is preferably irradiated with a laser beam having a near-infrared bandwidth which has skin transmittance. The light receiving unit 44 receives transmitted light, representing measurement light which transmits through the tissues in a living body, or light reflected by the tissues in the living body”, therefore the light emitting unit radiates a laser beam and the light receiving unit receives the transmitted laser light)
wherein the controller is configured to calculate the pulse pressure index (Processing unit (200), Fig. 4 – the device contains a volume pulse wave detection unit, Fig.3 shows an example of a volume pulse wave, it is interpreted by the examiner the amplitudes (P1 and P2) are equivalent to the pulse pressure values) using a detection signal indicating a light reception level by the receiver (Para [0008] – “a light receiving unit configured to receive light reflected in or transmitted through the living body; and  […], and
wherein the controller is configured to calculate the […] blood pressure index (Processing unit (200), Fig.4 – 212) using a detection signal indicating a light reception level by the reciever (Para [0008] – “a computational unit configured to calculate a blood flow and a volume pulse wave based on a light-receiving result from the light receiving unit, and to calculate blood pressure based on the blood flow and blood vessel resistance obtained from the volume pulse wave.”) […].
Conversely Nishida does not teach the blood pressure calculation unit calculates an average blood pressure index related to an average blood pressure of a biological body.
However Nakajima discloses the blood pressure calculation unit calculates an average blood pressure index related to an average blood pressure of a biological body (Para [0002] – “Patent Document 2 (JP 2005-532111A), meanwhile, discloses measuring a blood pressure waveform using a wristwatch-type blood pressure monitor, calculating a mean arterial pressure”, Fig.6, Para [0079]-[0080] – “The following provides representative examples of information that can be obtained from the blood pressure waveform. Note that tx and BPx represent the time and blood pressure, respectively, of a characteristic point Fx. pulse wave interval (heartbeat period) TA=t6−t1”, Para [0088] – “mean blood pressure MAP=area of blood pressure waveform from t1 to t6/heartbeat period TA”).
Nishida and Nakajima are both analogous arts considering they are both in the field of wrist worn biological analysis devices.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishida to incorporate the average blood pressure calculation of Nakajima to achieve the same results. One would have motivation to combine because blood pressure can fluctuate for reasons not related to a health concern therefore providing an average blood pressure gives a better indication of blood pressure.
a first detection device and a second detection device that each include a light-emitting unit […] to the biological body and a light-receiving unit receiving the […] reflected from an inside of the biological body,
However Mestha et al. hereinafter Mestha discloses a first detection device (Fig.5 – 502A, 503A) and a second detection device (Fig. 5 – 502D, 503D) that each include a light-emitting unit […] to the biological body and a light-receiving unit receiving the […] reflected from an inside of the biological body (Para [0028] – “Emitters 502A-D are paired, respectively, to detectors 503A-D.”, “each photodetector measures an intensity reflecting off a surface of skin”),
Nishida and Mestha are both analogous arts considering they are both in the field of body worn biological analysis devices.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishida and Nakajima to incorporate multiple detection devices of Mestha to achieve the same results. One would have motivation to combine because more than one emitter/detector pair can improve signal strength (Para [0006]).
Regarding Claim 7, Nishida, Maierhofer, Nakajima, Sumioka, and Mestha disclose all the elements of the claimed invention as cited in claims 1 and 6.
Conversely Nishida, Maierhofer, Nakajima, Sumioka do not teach wherein the first detection device and the second detection device are configured to be provided at positions different in a circumferential direction of a limb of the biological body.
However Mestha discloses wherein the first detection device and the second detection device are provided at positions different in a circumferential direction (Fig.5) of a limb of the biological body (Fig. 1).
Nishida and Mestha are both analogous arts considering they are both in the field of body worn biological analysis devices.

Regarding Claim 8, Nishida, Maierhofer, Nakajima, Sumioka, and Mestha disclose all the elements of the claimed invention as cited in claims 1, 6, and 7.
Conversely Nishida, Maierhofer, Nakajima, Sumioka donot teach wherein the first detection device is configured to be worn on a surface of the upper arm of the biological body, and
wherein the second detection device is configured to be installed on a surface of the upper arm opposite to the trunk.
However Mestha discloses wherein the first detection device is configured to be worn on a surface of the upper arm of the biological body (Fig.1 – 104, 105, Fig. 5 – emitter/detector pairs A and D are opposite each other, the trunk of the arm is unclear however it is interpreted one of the detection devices is placed on a surface that will receive a good signal from a blood vessel), and
wherein the second detection device is configured to be installed on a surface of the upper arm opposite to the trunk (Fig.1 – 104, 105, Fig. 5 – emitter/detector pairs A and D are opposite each other, the trunk of the arm is unclear however it is interpreted one of the detection devices is placed on a surface that will receive a good signal from a blood vessel and therefore based on Fig.5 there would be a detection device on the opposite surface).
Nishida and Mestha are both analogous arts considering they are both in the field of body worn biological analysis devices.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishida and Nakajima to incorporate multiple detection devices 
Regarding Claim 9, Nishida, Maierhofer, Nakajima, Sumioka, and Mestha disclose all the elements of the claimed invention as cited in claims 1, 6, and 7.
Conversely Nishida, Maierhofer, Nakajima, Sumioka do not teach wherein the first detection device is configured to be installed on a surface of a palm in a wrist of the biological body, and
wherein the second detection device is configured to be installed on a surface of a back of the wrist.
However Mestha discloses wherein the first detection device is configured to be installed on a surface of a palm in a wrist of the biological body (Fig.1 – 108, 109, Fig. 5 – emitter/detector pairs A and D are opposite each other, it is interpreted one of the detection devices is placed on a surface of the wrist that will receive a good signal from a blood vessel such as the palm side of the wrist where the radial and ulnar arteries are located), and
wherein the second detection device is configured to be installed on a surface of a back of the wrist (Fig.1 – 108, 109, Fig. 5 – emitter/detector pairs A and D are opposite each other, it is interpreted one of the detection devices is placed on a surface of the wrist that will receive a good signal from a blood vessel such as the palm side of the wrist where the radial and ulnar arteries are located and therefore based on Fig.5 there would be a detection device on the opposite surface).
Nishida and Mestha are both analogous arts considering they are both in the field of body worn biological analysis devices.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishida and Nakajima to incorporate multiple detection devices of Mestha to achieve the same results. One would have motivation to combine because more than one emitter/detector pair can improve signal strength (Para [0006]).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. (US 20160174854), in view of Maierhofer et al. (US 20200276380 A1), Nakajima et al. (US20190090818), Sumioka et al. (JP 2016150065 A) and further in view of Kasahara et al. (US 20150216458).
Regarding Claim 11, Nishida, Maierhofer, Nakajima, Sumioka disclose all the elements of the claimed invention as cited in claims 1 and 10.
Conversely Nishida, Maierhofer, Nakajima, Sumioka do not teach wherein the detection device is configured to be installed on a surface of an upper arm of the biological body opposite to a trunk.
However Kasahara et al. hereinafter Kasahara discloses wherein the detection device is configured to be installed on a surface of an upper arm of the biological body opposite to a trunk (Para [0047] – “As illustrated in FIG. 1, the biological information processing apparatus 10 is constituted by, for example, a wrist watch type wearable apparatus, and is mounted on a body part such as the arm, the leg, the neck, or the like of the subject 2 with a band 14 provided in a main body case 12, so as to be used” because the device is constituted by a wrist watch type device that can be mounted on the arm it is interpreted the main body case with the display will be on a surface opposite to the trunk similar to a wrist watch).
Nishida and Kasahara are both analogous arts considering they are both in the field of body worn biological analysis devices.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishida and Nakajima to incorporate the detection device of Keshara to achieve the same results. One would have motivation to combine because the detection device being on a surface opposite the trunk allows the user to view the display of biological analysis information with ease.
Regarding Claim 12, Nishida, Maierhofer, Nakajima, Sumioka disclose all the elements of the claimed invention as cited in claims 1 and 10.
Conversely Nishida, Maierhofer, Nakajima, Sumioka do not teach wherein the detection device is configured to be installed on a surface of a back of a wrist of the biological body.
However Kasahara discloses wherein the detection device is configured to be installed on a surface of a back of a wrist of the biological body (Para [0047] – “As illustrated in FIG. 1, the biological information processing apparatus 10 is constituted by, for example, a wrist watch type wearable apparatus, and is mounted on a body part such as the arm, the leg, the neck, or the like of the subject 2 with a band 14 provided in a main body case 12, so as to be used” because the device is constituted by a wrist watch type device it is interpreted the main body case with the display will be on the back of a wrist similar to a wrist watch).
Nishida and Kasahara are both analogous arts considering they are both in the field of body worn biological analysis devices.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishida and Nakajima to incorporate the detection device of Keshara to achieve the same results. One would have motivation to combine because the detection device being on a surface opposite the trunk allows the user to view the display of biological analysis information with ease.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. (US 20160174854), in view of Maierhofer et al. (US 20200276380 A1), Nakajima et al. (US20190090818), Sumioka et al. (JP 2016150065 A), Mestha et al. (US 20150018693) and further in view of Higuchi (US 20190380598 A1).
Regarding Claim 15, Nishida, Maierhofer, Nakajima, Sumioka, and Mestha disclose all the elements of the claimed invention as cited in claims 1 and 6.
wherein the blood flow index is calculated by integrating a product of intensity of each frequency in the intensity spectrum and the frequency within a predetermined frequency range.
However Higuchi discloses wherein the blood flow index is calculated by integrating a product of intensity of each frequency in the intensity spectrum and the frequency within a predetermined frequency range (Para [0044] – “The controller 12 can integrate the product of the frequency and the intensity at each frequency over a predetermined frequency band to calculate a parameter corresponding to the blood flow.”).
Nishida and Higuchi are both analogous arts considering they are both in the field of a device using laser light to measure blood flow charcteristics.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishida to incorporate the flood flow index calculation of Higuchi to achieve the same results. One would have motivation to combine because the “As the number of blood flow data points representing one cycle of the pulse wave is higher, the pulse wave can be measured with greater accuracy” (Para. [0051])
Regarding Claim 16, Nishida, Maierhofer, Nakajima, Sumioka, Mestha, and Higuchi disclose all the elements of the claimed invention as cited in claims 1, 6, and 15.
Nishida further discloses wherein the controller is configured to calculate the pulse pressure index (Processing unit (200) contains volume pulse wave detection unit)
	Conversely Nishida, Maierhofer, Nakajima, Mestha, and Higuchi do not teach calculate the pulse pressure index in accordance with a blood mass integration value obtained by integrating a blood mass index related to a blood mass of the biological body during an integration period and a blood flow integration value obtained by integrating the blood flow index during the integration period.
	However Sumioka discloses calculate the pulse pressure index in accordance with a blood mass integration value obtained by integrating a blood mass index related to a blood mass of the biological body during an integration period and a blood flow integration value obtained by integrating the blood flow index during the integration period (Pg. 5 Para. 1 – “the index calculation device 10 extracts a heart rate signal from the sensor signal, calculates each parameter based on the extracted heart rate signal, and calculates an index correlated with the pulse pressure”, Pg.5 Para. 3 – “(About estimation of pulse pressure) The following Bramwell-Hill formula is known as a formula related to pulse pressure. In the following equation, ΔP is the pulse pressure, ρ is the blood density, PWV is the pulse wave velocity, D is the inner diameter of the artery, and ΔD is the amount of change” (equation below found in the original foreign publication and included into translation document), therefore the pulse pressure is calculated in accordance with the blood density which is related to the applicant’s definition of blood mass found in paragraph [0066] of the instant application as well as the pulse wave velocity which is related to the blood flow).

    PNG
    media_image1.png
    67
    290
    media_image1.png
    Greyscale

Nishida and Sumioka are both analogous arts considering they are both in the field of blood flow calculations.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishida to incorporate pulse pressure index in accordance with blood mass and blood flow of Sumioka to achieve the same results. One would have motivation to combine because “the pulse pressure ΔP is used as an index of arteriosclerosis occurring in a thick blood vessel” (Pg. 2 Description Para. 5) therefore an accurate diagnosis can be provided by calculating the pulse pressure.
Regarding Claim 17, Nishida, Maierhofer, Nakajima, Sumioka, Mestha, and Higuchi disclose all the elements of the claimed invention as cited in claims 1, 6, 15, and 16.
Nishida further discloses wherein the controller is configured to calculate the […] blood pressure index (Processing unit (200) contains blood pressure calculation unit)
Conversely Nishida, Maierhofer, Nakajima, Mestha, and Higuchi do not teach calculate the average blood pressure index in accordance with a blood vessel diameter index related to a blood vessel diameter of the biological body and the blood flow index.
However Sumioka discloses calculate the average blood pressure index in accordance with a blood vessel diameter index related to a blood vessel diameter of the biological body and the blood flow index (Pg. 5 Para.7 – “In addition, when calculating BP est for every beat of the heart beat, ΔD / D may be used instead of ΔD in the following formula (1). BP est = PWV2 · ΔD (1)”, Pg. 5 Para. 3 – “PWV is the pulse wave velocity, D is the inner diameter of the artery, and ΔD is the amount of change”, Pg. 6 Para. 5 – “μ s Is the arithmetic mean of signal A, μ u is the arithmetic mean of signal B, and t is time.”).
Nishida and Sumioka are both analogous arts considering they are both in the field of blood flow calculations.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishida to incorporate average blood flow index in accordance with bdiameter and blood flow of Sumioka to achieve the same results. One would have motivation to combine because “the pulse pressure ΔP is used as an index of arteriosclerosis occurring in a thick blood vessel” (Pg. 2 Description Para. 5) therefore an accurate diagnosis can be provided by calculating the pulse pressure.



Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see pages 17-8, filed March 29, 2021, with respect to the 35 U.S.C. §103 rejection pertaining to Claims 1, 13, and 14 have been fully considered and are moot.  Applicant argues that the cited references do not disclose the pulse pressure index and the average blood pressure index are calculated in accordance with a blood flow index. However the claims previously examined did not require pulse pressure index and the average blood pressure index to be calculated in accordance with a blood flow index. Therefore a new grounds of rejection has been made under 35 U.S.C. §103.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.C.L./               Examiner, Art Unit 3793   

               /SERKAN AKAR/               Acting Supervisory Patent Examiner of Art Unit 3793